UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):September 26, 2011 ELDORADO ARTESIAN SPRINGS, INC. (Exact name of Registrant as specified in its charter) Colorado 000-18235 84-0907853 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1783 Dogwood Street Louisville, Colorado (Address of principal executive offices) (Zip Code) (303) 499-1316 (Registrant’s telephone number, including area code) not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The annual meeting of the shareholders of Eldorado Artesian Springs, Inc. (the “Company”) was held on September 26, 2011.At the annual meeting, the shareholders of the Company voted to approve two proposals. Proxies for the annual meeting were solicited pursuant to Regulation 14A under the Securities Exchange Act of 1934. There was no solicitation of proxies in opposition to management’s nominees as listed in the proxy statement and all of management’s nominees were elected to our board of directors. Details of the voting are provided below: Proposal 1: To elect four directors to serve until the next annual meeting of shareholders and until their successors are duly elected and qualified. Votes For Votes Withheld Douglas A. Larson Kevin M. Sipple Jeremy S. Martin J. Ross Colbert Proposal 2: To ratify the appointment of Ehrhardt, Keefe, Steiner & Hottman, PC, as the Company’s independent registered public accountants for the fiscal year ending March 31, 2012. Votes For Votes Against Abstentions The proposals are described in detail in the Definitive Proxy Statement on Schedule 14A filed by the Company with the Securities and Exchange Commission on August 3, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Eldorado Artesian Springs, Inc. Date: October 27, 2011 By: /s/Douglas A. Larson Douglas A. Larson President 3
